DETAILED ACTION
The following Office action concerns Patent Application Number 17/042,662.  Claims 1-26 are pending in the application.  Claim 20 is withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed October 26, 2022 has been entered.
The restriction requirement as to claims 2-10, 12-16, 19, 21-26 is withdrawn in light of the applicant’s amendment.
The rejection of claims 1, 11, 17 and 18 under 35 USC 102/103 over Danyang et al is withdrawn in light of the applicant’s amendment.
The rejection of claims 1, 11, 17 and 18 under 35 USC 112 is maintained as discussed below.
Allowable Subject Matter
Except for the rejections under 35 USC 112 discussed below, claims 1-19 and 21-26 would be allowable over the closest prior art of Danyang et al.  Danyang et al does not teach or suggest a compound containing the end group “TG” as defined in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 and 21-26 are rejected under 35 U.S.C. § 112(b) because the term “preferably” in the definition of “k” in claim 1 is indefinite.  It is unclear if the preferred values of k are required or not. 
Claims 1-19 and 21-26 are rejected under 35 U.S.C. § 112(b) because the symbol “R” in the definition of Z1, Z2 is not defined.
Claim 5 is rejected under 35 U.S.C. § 112(b) because the term “R3-9 have the meanings given above and below” is indefinite regarding the term “above and below.”  It is unclear what “above and below” refers to.
Claim 6 is rejected under 35 U.S.C. § 112(b) because the term “R4 has one the meanings given for R3 in claim 1” is confusing and indefinite.  In claim 1, R3 and R4 appear to have the same definition.  The term “R4 has one the meanings given for R3 in claim 1” is confusing because it implies that R3 and R4 are different in claim 1.
Response to Arguments
The previous grounds of rejection under 35 USC 102/103 over Danyang et al have been withdrawn.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 21, 2022